                                                             ...-     USDCSDNY
                                                                      OOClJMENT
                                                                      ELECTRONICALLY FILED
UN ITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                         X
                                                                      DOC#:
                                                                      DATE FILED: _ j
                                                                                      3=i)o '~ ~.-- ·
 UN IT ED STATES OF AMERICA
                                                                    ORDER
                 - V. -
                                                                    2 1 Cr. 51 (CM)
 RAMIL CUSTOD IO.

                 Defendant.

       WHEREAS , the Court has re ferred to the Magistrate Judge on duty the change-of-p lea
proceeding fo r de fe ndant RAMIL CUSTO DIO ;

       WHEREAS the defendant has requested that his guilty plea be taken rem otel y by video
conference or by telephone conference, if video conference is not reasonably available;

       WHEREAS the ongoing COVID-19 pandemic necessitates that the proceeding take place
remotely;

        WHEREAS the Coronavirus Ai d. Relief. and Economic Securit ies Act. findings made by
the Judici al Conference of the United States. and the January 5. 202 1 First Amended Standi ng
Order of Chief Judge Colleen McMahon of th e Southern Di stri ct of New York allow for guilty
pleas to be tak en by video teleconference, or teleph one conference if video teleco nferenci ng is not
reaso nab ly avai lable. subject to certain findin gs mad e by the District Judge;

        WH EREAS the Court understand s that the Magistrate Judge on duty shall hear the
def'endant's plea by telephone if videoconference is not reasonab ly availab le;

        T HE COU RT HEREBY FINDS that because defendant RAMIL CUSTO DIO has
consented to proceedin g remote ly and for the reaso ns set fort h in the parties' letter of May 7, 202 1,
the plea proceedin g cannot be further delayed witho ut serious harm to the interests of justice and
may proceed remote ly by video tel econ Ference. or by te lephone conference if v ideo
teleconferencing is not reasonabl y ava ilable.

SO ORDERED.

Dated:          New York , New York


      ~tu_
HO ORABL E COLLEEN McMAHON
U !TED STATES DISTRICT JUDGE
SOUTHE R DI STRI CT OF EW YORK
